t c memo united_states tax_court roger l watkins petitioner v commissioner of internal revenue respondent docket no filed date eric j zinn and gregory w berger for petitioner mary t klaasen for respondent memorandum opinion haines judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for year in issue the sole issue for decision is whether petitioner’s receipt of dollar_figure in exchange for an assignment of a right to receive future lottery installment payments constitutes ordinary_income or capital_gain during the year in issue unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in hotchkiss colorado petitioner purchased a dollar_figure lottery ticket sometime before date on date petitioner won dollar_figure from the colorado state lottery with this ticket at the time he won the lottery petitioner was married to tammy watkins mrs watkins the lottery prize amount was payable in annual installments beginning on date and payable on the third of may for the next years the parties stipulated that if the assignment does not constitute the sale of a capital_asset then a dollar_figure fee paid to will hoover group is deductible only as a miscellaneous itemized_deduction on petitioner’s schedule a itemized_deductions for as respondent determined in the notice_of_deficiency petitioner reported the receipt of the first five lottery installment payments as ordinary_income on his federal_income_tax returns on date petitioner and mrs watkins were divorced by order of the district_court park county of the state of colorado as part of the divorce settlement the district_court awarded petitioner and mrs watkins each one-half interest in the future lottery installment payments as of date on or about date petitioner entered into a contract with stone street capital inc stone street to sell and assign his one-half interest in the remaining lottery installment payments beginning with the annual payment due on date the remaining lottery installment payments were as follows year amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the contract sale price of petitioner’s interest in the remaining lottery installment payments was dollar_figure on date an order from the district_court for the city and county of denver colorado directing the colorado state lottery to make assigned payments to stone street was issued petitioner received consideration of dollar_figure for the remaining lottery installment payments from stone street on date on petitioner’s tax_return he reported the one-half share of the annual installment_payment awarded in the divorce settlement ie dollar_figure due on date as ordinary_income also on the tax_return petitioner reported the consideration received for the assignment of his one-half interest in the remaining lottery installment payments to stone street as the sale of a capital_asset of dollar_figure with a basis of zero the sale amount represented the price paid_by stone street ie dollar_figure minus dollar_figure paid to will hoover group as consulting fees for services provided in the assignment to stone street in the notice_of_deficiency respondent determined that petitioner’s assignment of his right to future lottery installment payments to stone street was not a sale of a capital_asset and the consideration received was includable as ordinary_income in the full amount of dollar_figure further respondent determined the deduction of dollar_figure for consulting fees was allowable as a miscellaneous itemized_deduction petitioner timely filed a petition with the court to dispute respondent’s determinations discussion the parties dispute whether petitioner’s receipt of dollar_figure in exchange for the assignment of his right to receive future lottery installment payments constitutes ordinary_income or capital_gain during the year in issue resolution of this issue depends on whether petitioner’s right to receive the remaining lottery installment payments was a capital_asset within the meaning of sec_1221 petitioner’s argument that the assignment was a sale of a capital_asset relies on reasoning found in 356_f3d_1179 9th cir we note from the outset that we are not bound by the opinion of the court_of_appeals for the ninth circuit because appeal of this decision would lie in the court_of_appeals for the tenth circuit which has not ruled on this issue sec_7482 additionally in maginnis the court_of_appeals affirmed the district_court holding that under the substitute_for_ordinary_income doctrine the sale of a right to future lottery payments should be taxed as ordinary_income id pincite petitioner under the substitute_for_ordinary_income doctrine a court narrowly construes the term capital_asset when taxpayers make attempts to transform ordinary_income into capital_gain see 356_us_260 argues on the basis of reasoning stated as follows by the court_of_appeals two factors are crucial to our conclusion although we do not hold that they will be dispositive in all cases maginnis did not make any underlying investment of capital in return for the receipt of his lottery right and the sale of his right did not reflect an accretion in value over cost to any underlying asset maginnis held id pincite fn ref omitted petitioner argues that his purchase of the lottery ticket was an underlying investment of capital further petitioner argues that the assignment of lottery installment payments did reflect an accretion in value over cost to an underlying asset petitioner held because the assigned future lottery installment payments appreciated in value due to impersonal market forces outside of the control of the asset’s owner we disagree we find that the facts in maginnis are indistinguishable from the instant case in maginnis the taxpayer assigned his right to receive the remaining installments of a lottery prize to a third party in exchange for a lump-sum payment id pincite the court_of_appeals held that the taxpayer could not argue that a purchase of a lottery ticket was a capital_investment id pincite the court_of_appeals stated that the purchase of a lottery ticket is no more an underlying investment of capital than is a dollar bet on the spin of a roulette wheel id pincite further because the court_of_appeals held that the lottery ticket was not a capital_investment it also held that there was no cost to the taxpayer for the right to receive the future lottery payments and therefore the money received for the sale of the right could not be seen as reflecting an increase of value above the cost of any underlying asset id see also boehme v commissioner tcmemo_2003_81 holding taxpayer’s right to receive future annual lottery payments did not constitute a capital_asset we reiterated this reasoning in clopton v commissioner tcmemo_2004_95 in which we held that the lump- sum amount received in exchange for an interest in a_trust holding the right to receive future lottery payments was ordinary_income as a result petitioner’s arguments fail under maginnis additionally we find the facts in the instant case indistinguishable in substance from the facts in our opinion of 119_tc_1 and cases relying on this opinion in which a taxpayer assigned a right to future lottery installment payments in return for a lump-sum payout at a discounted value from a third party id pincite lattera v commissioner tcmemo_2004_216 clopton v commissioner supra simpson v commissioner tcmemo_2003_155 johns v commissioner tcmemo_2003_140 boehme v commissioner supra we held in each of these cases that a right to future lottery we note that petitioner’s tax_return reported a zero cost_basis with regard to amount received for the assignment of the future lottery installment payments to stone street installment payments did not constitute a capital_asset within the meaning of sec_1221 davis v commissioner supra pincite sec_1221 capital_asset defined for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b accounts or notes receivable acquired in the ordinary course of trade_or_business for services rendered or from the sale of property described in paragraph a publication of the united_states government including the congressional record which is received continued lattera v commissioner supra clopton v commissioner supra simpson v commissioner supra johns v commissioner supra boehme v commissioner supra given the similarity of facts it would serve no purpose in repeating the analysis provided in davis v commissioner supra see also 111_tc_210 the doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification affd 214_f3d_1254 10th cir pursuant to davis v commissioner supra and its progeny we hold that the dollar_figure received by petitioner from stone street in exchange for petitioner’s right to receive one-half of the remaining lottery installment payments is ordinary_income and not capital_gain continued from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the public and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
